Exhibit 10.4

EXECUTION COPY

AmeriCredit Corp.

AmeriCredit Automobile Receivables Trust 2008-2 Class B Asset-Backed Notes

AmeriCredit Automobile Receivables Trust 2008-2 Class C Asset-Backed Notes

REGISTRATION RIGHTS AGREEMENT

November 26, 2008

Fairholme Funds, Inc.

4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

Dear Sirs:

AmeriCredit Financial Services, Inc., a corporation organized under the laws of
Delaware (the “Sponsor”), AFS SenSub Corp., a Nevada corporation (the “Seller”)
and AmeriCredit Corp. (“AmeriCredit”) (the Sponsor, the Seller and AmeriCredit,
collectively, the “Companies” and each a “Company”) and Fairholme Funds, Inc.
(the “Purchaser”) have entered into a note purchase agreement dated November 24,
2008, (the “Purchase Agreement”), pursuant to which the Purchaser has agreed to
purchase $50,645,000 aggregate principal amount of AmeriCredit Automobile
Receivables Trust 2008-2 Class B Asset-Backed Notes (collectively, the “Class B
Notes”) and $72,581,000 aggregate principal amount of AmeriCredit Automobile
Receivables Trust 2008-2 Class C Asset-Backed Notes (collectively, the “Class C
Notes”), each subject to a single, limited guaranty (the “AmeriCredit Guaranty”)
by AmeriCredit. The Class B Notes and the Class C Notes are referred to
collectively herein as the “Notes.” The Notes will be issued by AmeriCredit
Automobile Receivables Trust 2008-2, a Delaware statutory trust (the “Trust”)
pursuant to an indenture between the Trust and the trustee and trust collateral
agent named therein (the “Trustee”). As an inducement to the Purchaser to enter
into the Purchase Agreement, the Company agrees with the Purchaser, for the
benefit of (i) the Purchaser and (ii) the holders of the Notes and the
AmeriCredit Guaranty (collectively, the “Securities”) from time to time (each of
the foregoing a “Holder” and collectively the “Holders”), if any, as follows:

1. Shelf Registration. (a) The Company shall, at its cost, prepare and, as
promptly as practicable (but in no event more than 60 days after the first date
of original issuance of the Notes) file with the Securities and Exchange
Commission (the “Commission”) and thereafter use its best efforts to cause to be
declared effective as soon as practicable (unless it becomes effective
automatically upon filing) a shelf registration statement on Form S-3 (the
“Shelf Registration Statement”) providing for

 

1



--------------------------------------------------------------------------------

(i) the registration of the offer and sale of the Transfer Restricted Securities
(as defined in Section 5 hereof) by the Purchaser or the Holders thereof, if
any, from time to time in accordance with the methods of distribution set forth
in the Shelf Registration Statement and Rule 415 under the Securities Act of
1933, as amended (the “Securities Act”), provided that no Holder (other than the
Purchaser) shall be entitled to have the Securities held by it covered by the
Shelf Registration Statement described in this Subsection unless such Holder
agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder. Such Shelf Registration Statement shall be an
“automatic shelf registration statement” as such term is defined in Rule 405
under the Securities Act if the Company is then eligible to use automatic shelf
registration statements. If the Company is not eligible to use automatic shelf
registration statements at the time of the filing of the Shelf Registration
Statement, the Company agrees to use its best efforts to cause the Shelf
Registration Statement to be declared effective as soon as practicable, but not
later than 120 days after the first date of original issuance of the Notes.

(b) The Company shall use its best efforts to keep the Shelf Registration
Statement continuously effective in order to permit the prospectus included
therein (the “Prospectus”) to be lawfully delivered by the Purchaser and the
Holders of the relevant Securities, if any, until the earlier of (i) three years
from the date the Company files the Shelf Registration Statement and (ii) the
date by which all the Securities covered by the Shelf Registration Statement
have been sold pursuant thereto (in either such case, such period being called
the “Shelf Registration Period”) or, if the Company is not eligible to use Form
S-3, then it shall use Form S-1. The Company shall be deemed not to have used
its best efforts to keep the Shelf Registration Statement effective during the
requisite period if it voluntarily takes any action that would result in the
Purchaser or Holders of Securities covered thereby, if any, not being able to
offer and sell such Securities during that period, unless such action is
(i) required by applicable law or (ii) taken by the Company in good faith and
contemplated by Section 2(b)(v) below, and the Company thereafter complies with
the requirements of Section 2(h).

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the Prospectus and any
amendment or supplement thereto, as of their respective effective dates, (i) to
comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (ii) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

2. Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

(a) The Company shall (i) furnish to the Purchaser, prior to the filing thereof
with the Commission, a copy of the Shelf Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and shall use its best efforts to reflect in each such document, when so
filed with the Commission, such

 

2



--------------------------------------------------------------------------------

comments as the Purchaser reasonably may propose; and (ii) include in the
prospectus included in the Shelf Registration Statement (or, if permitted by
Rule 430B(b) under the Securities Act) the names of the Holders who propose to
sell Securities pursuant to the Shelf Registration Statement as selling
securityholders, if any, within ten business days of the receipt by the Company
from the Holder of the completed questionnaire as may be reasonably requested by
the Company (a “Completed Questionnaire”); provided that the names of the
Holders who have submitted Completed Questionnaires during any period in which
the Company has suspended the use of the Shelf Registration Statement in
accordance with Section 2(b) shall be included within the Shelf Registration
Statement within ten business days after the end of the suspension period.

(b) The Company shall give written notice to the Purchaser and, in the case of
clauses (ii)-(vi) hereof, the Holders of the Securities, if any, from whom the
Company has received a Completed Questionnaire (which notice pursuant to clauses
(iii)-(vi) hereof shall be accompanied by an instruction to suspend the use of
the Prospectus until the requisite changes have been made):

(i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission;

(ii) when the Shelf Registration Statement or any post effective amendment
thereto has become effective;

(iii) of any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the prospectus included therein or for
additional information;

(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose, or a notification of objection to the use of the
form on which the Shelf Registration Statement has been filed, or the happening
of any event that causes the Company to become an “ineligible issuer,” as
defined in Rule 405 under the Securities Act;

(v) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(vi) of the happening of any event that requires the Company to make changes in
the Shelf Registration Statement or the Prospectus in order that the Shelf
Registration Statement or the Prospectus does not contain an untrue statement of
a material fact nor omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading.

 

3



--------------------------------------------------------------------------------

(c) The Company shall use its best efforts to obtain the withdrawal at the
earliest possible time, of any order suspending the effectiveness of the Shelf
Registration Statement.

(d) The Company shall, upon request, furnish to the Purchaser and each Holder of
Securities included as a selling securityholder in the Shelf Registration
Statement (including any amendments or supplements thereto), if any, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if the Purchaser or the Holder so requests in writing, all exhibits thereto
(including those, if any, incorporated by reference). The Company shall not,
without the prior consent of the Purchaser or the applicable Holders, if any,
make any offer specifically relating to the Securities that the Company
reasonably believes would constitute a “free writing prospectus,” as defined in
Rule 405 under the Securities Act.

(e) The Company shall, during the Shelf Registration Period, deliver to the
Purchaser and to each Holder of Securities included as a selling securityholder
in the Shelf Registration Statement or related Prospectus, if any, without
charge, as many copies of the Prospectus (including each preliminary prospectus)
included in the Shelf Registration Statement and any amendment or supplement
thereto as such person may reasonably request. The Company consents, subject to
the provisions of this Agreement, to the use of the Prospectus or any amendment
or supplement thereto by the Purchaser and each of the selling Holders of the
Securities, if any, in connection with the offering and sale of the Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(f) Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Purchaser and its respective counsel and the Holders of securities included
therein, if any, and their respective counsel in connection with the
registration or qualification of the Securities for offer and sale under the
securities or “blue sky” laws of such states of the United States as the
Purchaser and any Holder of the Securities reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the offer and
sale in such jurisdictions of the Securities covered by such Registration
Statement; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.

(g) The Company shall cooperate with the Purchaser and the other Holders of the
Securities, if any, to facilitate the timely preparation and delivery of
certificates representing the Securities to be sold pursuant to any Registration
Statement free of any restrictive legends and in such denominations and
registered in such names as the Purchaser or the Holders, as applicable, may
request, and with respect to the Notes, in accordance with the applicable
Indenture, a reasonable period of time prior to sales of the Securities pursuant
to the Shelf Registration Statement.

 

4



--------------------------------------------------------------------------------

(h) Upon the occurrence of any event contemplated by paragraphs (iii) through
(vi) of Section 2(b) above during the period for which the Company is required
to maintain an effective Shelf Registration Statement, the Company shall
promptly prepare and file a post-effective amendment to the Shelf Registration
Statement or an amendment or supplement to the Prospectus and any other required
document so that, as thereafter delivered to purchasers of the Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Purchaser and the Holders, if any,
in accordance with paragraphs (iii) through (vi) of Section 2(b) above to
suspend the use of the Prospectus until the requisite changes to the Prospectus
have been made, then the Purchaser and the Holders, if any, shall suspend use of
such Prospectus, and the period of effectiveness of the Shelf Registration
Statement provided for in Section 1(b) above shall be extended by the number of
days from and including the date of the giving of such notice to and including
the date when the Purchaser and such Holders shall have received such amended or
supplemented prospectus pursuant to this Section 2(h). During the period during
which the Company is required to maintain an effective Shelf Registration
Statement pursuant to this Agreement, if the Shelf Registration Statement will
expire on the third anniversary of its initial effectiveness in accordance with
Rule 415(a)(5) under the Securities Act, the Company will, prior to the
expiration of the Shelf Registration Statement, file, and use its best efforts
to cause to be declared effective (unless it becomes effective automatically
upon filing) within a period that avoids any interruption in the ability of
Purchaser and the Holders, if any, in the expiring Shelf Registration Statement
to make dispositions of Securities pursuant to the Shelf Registration Statement,
a new registration statement relating to the Securities, which shall be deemed
the “Shelf Registration Statement” for purposes of this Agreement.

(i) Not later than the effective date of the Shelf Registration Statement, the
Company will obtain CUSIP numbers for the Notes registered under the Shelf
Registration Statement (and provide such CUSIP numbers to the Depository Trust
Company), and provide the Trustee with printed certificates for the Notes, in a
form eligible for deposit with The Depository Trust Company.

(j) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Shelf Registration
Statement and will make generally available to its security holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of a 12-month period (or 90 days, if
such period is a fiscal year) beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the Shelf
Registration Statement, which statement shall cover such 12-month period.

(k) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. If such qualification would require the appointment of a new
trustee under an Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the applicable Indenture.

 

5



--------------------------------------------------------------------------------

(l) The Company may require the Purchaser and each Holder of Securities to be
sold pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding such person and the distribution of the Securities as the
Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement, and the Company may exclude from such registration the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.

(m) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
actions, if any, as the Purchaser and any Holder shall reasonably request in
order to facilitate the disposition of the Securities pursuant to the Shelf
Registration Statement; provided, that the Company is required to facilitate an
underwritten offering only if the aggregate principal amount of offered Notes
subject to such underwritten offering is at least $10 million or, if less, the
remaining Securities entitled to be included in a Shelf Registration Statement
pursuant to the terms of this Agreement.

(n) The Company shall (i) make reasonably available for inspection by the
Purchaser, any Holder, any underwriter participating in any disposition pursuant
to the Shelf Registration Statement and any attorney, accountant or other agent
retained by the Purchaser or any Holder or any such underwriter, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and (ii) cause the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
Purchaser or any Holder or any such underwriter, attorney, accountant or agent
in connection with the Shelf Registration Statement, in each case, as shall be
reasonably necessary to enable such persons, to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
that the foregoing inspection and information gathering shall be coordinated on
behalf of the Purchaser by you and on behalf of the other parties, by one
counsel designated by and on behalf of such other parties as described in
Section 3 hereof.

(o) The Company, if requested by the Purchaser or any Holder of Securities
included as a selling securityholder in the Shelf Registration Statement
(including all amendments thereto), shall use its best efforts to cause (i) its
counsel to deliver an opinion and updates thereof relating to the Securities (in
form, scope and substance which is reasonably satisfactory to the managing
underwriters, if any) addressed to the Purchaser or any such Holder and the
managing underwriters, if any, thereof, and dated, in the case of the initial
opinion, the effective date of such Shelf Registration Statement, (it being
agreed that the matters to be covered by such opinion shall include, without
limitation, the due incorporation and good standing of the Company and its
subsidiaries; the qualification of the Company and its subsidiaries to transact
business as foreign corporations; the due authorization, execution and delivery
of the relevant agreement of

 

6



--------------------------------------------------------------------------------

the type referred to in Section 2(m) hereof; the due authorization, execution,
authentication and issuance, and the validity and enforceability, of the
Securities; the absence, to such counsel’s knowledge and except as set forth in
the Shelf Registration Statement, of material legal or governmental proceedings
involving the Company and its subsidiaries; the absence of governmental
approvals required to be obtained in connection with the Shelf Registration
Statement, the offering and sale of the Securities, or any agreement of the type
referred to in Section 2(m) hereof; the compliance as to form of the Shelf
Registration Statement and any documents incorporated by reference therein and
of the Indentures with the requirements of the Securities Act and the Trust
Indenture Act, respectively; and, if such opinion is rendered in connection with
an underwritten offering, as of the date of the opinion and as of the effective
date of the Shelf Registration Statement or most recent post-effective amendment
thereto or most recent prospectus supplement thereto that is deemed to establish
a new effective date, as the case may be, the absence from the Shelf
Registration Statement and the prospectus and any prospectus supplement included
therein, as then amended or supplemented, and from any documents incorporated by
reference therein of an untrue statement of a material fact or the omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading (in the case of any such documents, in the
light of the circumstances existing at the time that such documents were filed
with the Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)); and as of an applicable time identified by the Purchaser, any
such Holder or managing underwriters, the absence from the prospectus included
in the Registration Statement, as amended or supplemented at such applicable
time and including any documents incorporated by reference therein, taken
together with any other documents identified by the Purchaser, any such Holder
or managing underwriters, of an untrue statement of a material fact or the
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) its officers to
execute and deliver all customary documents and certificates and updates thereof
reasonably requested by any underwriters of the Securities; and (iii) its
independent public accountants and the independent public accountants with
respect to any other entity for which financial information is provided in the
Shelf Registration Statement to provide to the Purchaser and any such Holder and
any underwriter therefor a comfort letter in customary form and covering matters
of the type customarily covered in comfort letters in connection with primary
underwritten offerings.

(p) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”)) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will assist such broker-dealer in complying
with the requirements of such Rules, including, without limitation, by (i) if
such Rules, including Rule 2720, shall so require, engaging a “qualified
independent underwriter” (as defined in Rule 2720) to participate in the
preparation of the Shelf Registration Statement relating to such Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such

 

7



--------------------------------------------------------------------------------

Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities,
(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 4 hereof and
(iii) providing such information to such broker-dealer as may be required in
order for such broker-dealer to comply with the requirements of the Rules.

(q) The Company shall use its best efforts to take all other steps necessary to
effect the registration of the Securities covered by the Shelf Registration
Statement contemplated hereby.

(r) The Company may suspend use of the Prospectus for a period not to exceed an
aggregate of 30 days in any 90-day period or an aggregate of 60 days in any
twelve-month period in the event of:

(i) the issuance by the SEC of a stop order suspending the effectiveness of the
Shelf Registration Statement or the initiation of proceedings with respect to
the Shelf Registration Statement under Section 8(d) or 8(e) of the Securities
Act,

(ii) the occurrence of any event or the existence of any fact as a result of
which the Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, or any Prospectus
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or

(iii) the occurrence or existence of any pending corporate development that, in
the reasonable discretion of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus.

In the event of a suspension pursuant to clause (ii) above, subject to the next
sentence, the Company shall as promptly as practicable prepare and file a
post-effective amendment to the Shelf Registration Statement or a supplement to
the related Prospectus or file a document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered to the Purchaser of the Securities being
sold thereunder, and, in the case of a post-effective amendment to the Shelf
Registration Statement, subject to the next sentence, use its best efforts to
cause it to be declared effective as promptly as is reasonably practicable, and
give notice to the Purchaser and the Holders, if any, that the availability of
the Shelf

 

8



--------------------------------------------------------------------------------

Registration Statement is suspended and, upon receipt of any such notice, the
Purchaser and each Holder agrees not to sell any Securities pursuant to the
Shelf Registration Statement until the Purchaser’s and such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for above, or until it
is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus.

The Company will use its best efforts to ensure that the use of the Prospectus
may be resumed (x) in the case of clause (i) above, as promptly as is
practicable, (y) in the case of clause (ii) above, as soon as, in the sole
judgment of the Company, public disclosure of such material event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as reasonably practicable
thereafter and (z) in the case of clause (iii) above, as soon as, in the
reasonable discretion of the Company, such suspension is no longer appropriate.

3. Registration Expenses. (a) All expenses incident to the Company’s performance
of and compliance with this Agreement will be borne by the Company, regardless
of whether the Shelf Registration Statement is ever filed or becomes effective,
including without limitation;

(i) all registration and filing fees and expenses;

(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;

(iii) all expenses of printing (including printing certificates for the
Securities to be issued and printing of Prospectuses), messenger and delivery
services and telephone;

(iv) all fees and disbursements of counsel for the Company;

(v) all application and filing fees in connection with listing the Securities on
a national securities exchange or automated quotation system pursuant to the
requirements hereof; and

(vi) all fees and disbursements of independent certified public accountants of
the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company, and any
expenses incurred by Company personnel in connection with any “road show” as may
be conducted at the request of the Managing Underwriters (as such term is
defined below).

 

9



--------------------------------------------------------------------------------

(b) In connection with the Shelf Registration Statement required by this
Agreement, the Company will reimburse the Purchaser and the Holders of
Securities covered by the Shelf Registration Statement, if any, for the
reasonable fees and disbursements of not more than one counsel, designated by
the Purchaser to act as counsel for the Purchaser and the Holders, if any, in
connection therewith, together with such local and/or special counsel as such
one counsel shall retain on behalf of the Holders in connection therewith.

4. Indemnification. (a) The Company agrees to indemnify and hold harmless the
Purchaser and each Holder and each person, if any, who controls the Purchaser or
such Holder within the meaning of the Securities Act or the Exchange Act (the
Purchaser, each Holder, and such controlling persons are referred to
collectively as the “Indemnified Parties”) from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, liabilities or
actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement or Prospectus
including any document incorporated by reference therein, or in any amendment or
supplement thereto or in any preliminary prospectus or any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (an “Issuer FWP”)
specifically relating to the Shelf Registration Statement, or arise out of, or
are based upon, the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and shall reimburse, as incurred, the Indemnified Parties for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action in
respect thereof; provided, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in the Shelf Registration Statement or Prospectus or in
any amendment or supplement thereto or in any preliminary prospectus or Issuer
FWP relating to the Shelf Registration Statement in reliance upon and in
conformity with written information pertaining to the Purchaser or such Holder
and furnished to the Company by or on behalf of the Purchaser or such Holder
specifically for inclusion therein (which shall include, without limitation, the
information provided to the Company by such Indemnified Party in the Completed
Questionnaire); provided further, that this indemnity agreement will be in
addition to any liability which the Company may otherwise have to such
Indemnified Party. The Company shall also indemnify underwriters, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Purchaser and Holders of the
Securities if requested by the Purchaser or such Holders.

(b) The Purchaser and each Holder, severally and not jointly, will indemnify and
hold harmless the Company, its officers and directors and each person, if any,
who

 

10



--------------------------------------------------------------------------------

controls the Company within the meaning of the Securities Act or the Exchange
Act from and against any losses, claims, damages or liabilities or any actions
in respect thereof, to which the Company or any such controlling person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Shelf Registration Statement or Prospectus or in any amendment
or supplement thereto or in any preliminary prospectus or Issuer FWP relating to
the Shelf Registration Statement, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to the
Purchaser or such Holder and furnished to the Company by or on behalf of the
Purchaser or such Holder specifically for inclusion therein (which shall
include, without limitation, the information provided to the Company by such
Indemnified Party in the Completed Questionnaire); and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company for any legal or other expenses reasonably incurred by the
Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which the Purchaser or
such Holder may otherwise have to the Company or any of its controlling persons;
provided, that notwithstanding anything herein to the contrary, neither the
Purchaser nor any Holder shall be liable to pay any amounts hereunder in excess
of the proceeds received by such person in connection with any sale of Transfer
Restricted Securities under the Shelf Registration Statement.

(c) Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 4 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. Notwithstanding the foregoing,

 

11



--------------------------------------------------------------------------------

in the event the defendants in any action or proceeding include both the
indemnifying party and an indemnified party, and such indemnified party shall
have concluded that there may be legal defenses available to it which are
different from or additional to those available to the indemnifying party, such
indemnified party shall have the right to select separate counsel at the
indemnifying party’s expense to assert such legal defenses and to otherwise
participate in the defense of such action or proceedings on behalf of such
indemnified person. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Purchaser or such Holder or such other indemnified party,
as the case may be, on the other, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
any other provision of this Section 4(d), the Purchaser and the Holders shall
not be required to contribute any amount in excess of the amount by which the
net proceeds received by the Purchaser or such Holders from the sale of the
Securities pursuant to the Shelf Registration Statement exceeds the amount of
damages which the Purchaser or such Holders have otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this paragraph (d), each person, if any, who controls such indemnified party
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such indemnified party and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Company.

 

12



--------------------------------------------------------------------------------

(e) The agreements contained in this Section 4 shall survive the sale of the
Securities pursuant to the Shelf Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

5. Interest Amounts Under Certain Circumstances. (a) Interest (the “Interest
Amounts”) with respect to the Securities shall be assessed as follows if any of
the following events occur (each such event in clauses (i) through (iii) below
being herein called a “Registration Default”):

(i) the Shelf Registration Statement has not been filed with the Commission by
the 60th day after the first date of original issuance of the Notes;

(ii) the Shelf Registration Statement, if it is not an “automatic shelf
registration statement,” has not been declared effective by the Commission by
the 120th day after the first date of original issue of the Notes; or

(iii) after the Shelf Registration Statement becomes effective, such Shelf
Registration Statement ceases to be effective, or the Prospectus ceases to be
usable in connection with resales of the Notes and the AmeriCredit Guaranty
(A) unless the Company declares a suspension period to be in effect, it does not
cure the Shelf Registration Statement within five business days by
post-effective amendment or report filed pursuant to the Exchange Act or (B) if
applicable, the Company does not terminate the suspension period in Section 2(r)
above by the time periods specified therein.

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

Interest Amounts shall accrue on the Notes, over and above the interest set
forth in the title of the Notes, from and including the date on which any such
Registration Default shall occur until the date on which all such Registration
Defaults have been cured at a rate of 0.50% per annum (the “Interest Amount
Rate”) for the 90-day period beginning from and including the date on which any
such Registration Default occurred and at a rate of 1.00% per annum for the
period that begins on the 91st day from and including the date of such
Registration Default.

(b) A Registration Default referred to in Section 5(a)(iii) hereof shall be
deemed not to have occurred and be continuing in relation to the Shelf
Registration Statement or the related Prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to the Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit

 

13



--------------------------------------------------------------------------------

Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement the
Shelf Registration Statement and related prospectus to describe such events as
required by paragraph 2(h) hereof; provided, that in any case if such
Registration Default occurs for a continuous period in excess of 30 days,
Interest Amounts shall be payable in accordance with the above paragraph from
the day such Registration Default occurs until such Registration Default is
cured.

(c) Any Interest Amounts due pursuant to Section 5(a) will be payable in cash on
the Interest Amount payment dates, which shall be the 6th day of each month, to
the holders of record of the Notes on the final day of the prior month, as the
case may be. The amount of Interest Amounts will be determined by multiplying
the applicable Interest Amount Rate by the principal amount of the Notes,
further multiplied by a fraction, the numerator of which is the number of days
such Interest Amount Rate was applicable during such period (determined on the
basis of a 360-day year comprised of twelve 30-day months), and the denominator
of which is 360.

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Security has been effectively registered under the Securities Act and
disposed of in accordance with the Shelf Registration Statement or (ii) the date
on which such Security is distributed to the public pursuant to Rule 144 under
the Securities Act or is saleable pursuant to Rule 144 under the Securities Act.

6. Rules 144 and 144A. The Company shall use its best efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner and, if at any time the Company is not required to file such
reports, it will, upon the request of the Purchaser or any Holder, make publicly
available other information so long as necessary to permit sales of their
securities pursuant to Rules 144 and 144A. The Company covenants that it will
take such further action as the Purchaser or any Holder may reasonably request
in writing, all to the extent required from time to time to enable the Purchaser
and such Holders to sell Transfer Restricted Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rules 144 and 144A (including the requirements of Rule 144A(d)(4)). The Company
will provide a copy of this Agreement to prospective Holders of Securities
identified to the Company by the Purchaser or any Holder upon written request.
Upon the written request of the Purchaser or any Holder, the Company shall
deliver to the Purchaser or such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the foregoing, nothing in this
Section 6 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.

7. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by the Shelf Registration Statement are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the holders of a majority in aggregate principal amount of such Transfer
Restricted Securities to be included in such offering.

 

14



--------------------------------------------------------------------------------

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

The Companies shall cooperate with the Managing Underwriters in connection with
any underwritten offering, including causing such management personnel as shall
be reasonably requested by such Managing Underwriters to attend “road show”
meetings and presentations.

8. Miscellaneous.

(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 1 hereof may result in
material irreparable injury to the Purchaser and the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the
Purchaser and any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Sections 1 hereof. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Purchaser and Holders in this
Agreement or otherwise conflicts with the provisions hereof. The Company
represents that the rights granted to the Purchaser and Holders hereunder do not
in any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s securities under any agreement in effect on the date
hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents.
Without the consent of the Purchaser and the Holder of each Note, however, no
modification may change the provisions relating to the payment of Interest
Amounts.

 

15



--------------------------------------------------------------------------------

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(2) if to the Purchaser:

Fairholme Funds, Inc.

4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

Attention: President

Facsimile (305) 358-8022

with copies to:

Greenberg Traurig, P.A.

401 E. Las Olas Blvd., Suite 2000

Fort Lauderdale, Florida 33301

Attention: David C. Peck

Facsimile (954) 765-1477

Seward & Kissel LLP

1200 G Street, NW

Suite 350

Washington, DC 20005

Attention: Paul Miller

Facsimile (202) 737-5184

(3) if to the Company, at its address as follows:

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Fax No.: (817) 302-7915

Attention: Chief Financial Officer

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

 

16



--------------------------------------------------------------------------------

(e) Third Party Beneficiaries. The Holders, if any, shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Purchaser, on the other hand, and shall have the right to enforce
such agreements directly to the extent they may deem such enforcement necessary
or advisable to protect their rights or the rights of Holders hereunder.

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

By the execution and delivery of this Agreement, the Company submits to the
nonexclusive jurisdiction of any federal or state court in the State of New
York.

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(k) Securities Held by the Company. Whenever the consent or approval of holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the holders
of such required percentage.

 

17



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Purchaser and the Company in accordance with its terms.

 

Very truly yours, AMERICREDIT FINANCIAL SERVICES, INC. by  

 

Name:   Title:   AFS SENSUB CORP. by  

 

Name:   Title:   AMERICREDIT CORP. by  

 

Name:   Title:  



--------------------------------------------------------------------------------

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

 

FAIRHOLME FUNDS, INC. by  

 

Name:   Title:  